DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . yNIDICATE ALLOWABLE MATTERtations of the base claim and any intervening claims.uld be allowable if rewritten in independent form This office action is in response to the Amendment filed on 6/23/2021. Claims 1-10 are pending in the case. This Office Action is made final.

Response to Arguments
2.	Applicant's amendments and arguments to alleviate the 35 U.S.C. 101 rejection of claims 1-9 have been fully considered and are persuasive, therefore the 35 U.S.C. 101 rejection of these claims is respectfully withdrawn. 
After careful review of the amended claims (given the broadest reasonable interpretation) and the remarks provided by the Applicant along with the cited references, the Examiner does not agree with the Applicant for at least the reasons provided below:

A1. 	Re amended independent claim 1, Applicant argues on page 7-10 that the cited references Shozaki and Jindal don’t teach or suggest the added limitations of “receive, when creating a new first application, a designation of an association between a first parameter used in the first application and a second parameter used in an existing second application, and in response to receiving the designation of the association, set a setting value of the first parameter for each user to a previously set setting value of the second parameter newly associated with the first parameter”. 
R1. 	The examiner respectfully disagrees. Applicant’s arguments have been considered but they are moot because the arguments do not apply to the new reference Schmidgall used in the current rejection. Schmidgall teaches this limitation. Schmidgall teaches receive, when creating a new first application, a designation of an association between a first parameter used in the first application and a second parameter used in an existing second application for the device; and in response to receiving the designation of the association, set a setting value of the first parameter for each user to a previously set setting value of the second parameter newly associated with the first parameter:
A User Interface configured to automate aspects of the creation and management of a Workflow comprising a plurality of related jobs. Users select and modify lobs from a library of existing jobs and/or create new jobs as needed (abstract, col. 1 lines 49-60). 
The workflow may include a plurality of jobs, and each job may include one or more parameters. A library of existing jobs may be provided and stored in memory. A user interface allows a user to access the library of existing jobs and select one or more jobs from the library to include in the workflow. The user interface allows the user to modify the parameters and/or dependencies of the selected jobs, and to create new jobs to include among the plurality of jobs in the workflow (FIG. 3 and col. 2 lines 1-16). 
To create a new Workflow, the user may construct a Flow Script 28 by selecting existing jobs from the library 24 and making any needed changes to parameters and/or dependencies, and/or creating new jobs (col. 6 lines 34-39).
The user can create a new job by retrieving and reusing an existing job from the library. The user can keep the values of the parameters of the old job, or can modify them when creating the new job. If the user does not modify the values of the parameters, the values of the parameters in the new job remain the same as their values in the old job.


Claim Rejections - 35 U.S.C. 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shozaki et al (U.S. Patent Application 20070299889) in view of Jindal et al (U.S. Patent Application 20150040015) and in view of Schmidgall et al (U.S. Patent 10,467,050). 
Regarding claims 1, 8 and 9, Shozaki et al teaches an information processing system comprising: 
a device (i.e. an MFP device (FIG. 1-2)); and
a server including circuitry configured to receive, a first parameter used in the first application and a second parameter used in an existing second application for the device (i.e. change the value of a parameter of the device: definition data, destination data, or destination type (FIG. 10 and par. 92-93)); and
set a setting value of the first parameter for each user (i.e. change communication settings to fax or scan; convert parameters (FIG. 11 and par. 94). Convert file format, resolution and color type parameters from fax to scan (FIG. 12 and par. 95)).
Shozaki et al doesn’t expressly teach a designation of an association between a first parameter and a second parameter for the device; and
in response to receiving the designation of the association, set a setting value of the first parameter.
Jindal et al teaches receive, an association between a first parameter used in the first parameter and a second parameter used in an existing second parameter for the device; and
in response to receiving the association, set a setting value of the first parameter for each user to a previously set setting value of the second parameter newly associated with the first parameter (i.e. a GUI for configuring privacy settings for a specific user has a “Your Privacy” parameter linked to multiple privacy parameters: the settings of the “Your Privacy” parameter are associated to settings of the “Activity Broadcasts”, “Activity Feed”, “What Others See”, etc. parameters. When the setting of the “Your Privacy” parameter changes from Default (FIG. 3A) to Private (FIG. 3B), the settings of all the associated parameters also change accordingly from public values to private values (FIG. 3AB)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Jindal et al to associate a first parameter with a second parameter and to set a setting value of the first parameter for each user to a setting value of the second parameter associated with the first parameter, because doing so would facilitate the management of relationship between parameters, thus improving the poor visibility and actionable ability of current settings pages (par. 2, 19).
Shozaki et al and Jindal et al don’t expressly teach creating a new first application based on an existing second application for the device; and
set a setting value of the first parameter to a previously set setting value of the second parameter.
Schmidgall et al teaches receive, when creating a new first application, a designation of an association between a first parameter used in the first application and a second parameter used in an existing second application for the device; and
in response to receiving the designation of the association, set a setting value of the first parameter for each user to a previously set setting value of the second parameter newly associated with the first parameter (i.e. a User Interface configured to automate aspects of the creation and management of a Workflow comprising a plurality of related jobs. Users select and modify jobs from a library of existing jobs and/or create new jobs as needed (abstract, col. 1 lines 49-60). The workflow may include a plurality of jobs, and each job may include one or more parameters. A library of existing jobs may be provided and stored in memory. A user interface allows a user to access the library of existing jobs and select one or more jobs from the library to include in the workflow. The user interface allows the user to modify the parameters and/or dependencies of the selected jobs, and to create new jobs to include among the plurality of jobs in the workflow (FIG. 3 and col. 2 lines 1-16). To create a new Workflow, the user may construct a Flow Script 28 by selecting existing jobs from the library 24 and making any needed changes to parameters and/or dependencies, and/or creating new jobs (col. 6 lines 34-39). Examiner note: the user can create a new job by retrieving and reusing an existing job from the library. The user can keep the values of the parameters of the old job, or can modify them when creating the new job. If the user does not modify the values of the parameters, the values of the parameters in the new job remain the same as their values in the old job).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Schmidgall et al to create a first new application based on an existing second application and to maintain the parameters values of the new first application as the parameter values of the existing second application, because doing so would allow the user to reuse code and to save effort, and would ensure consistent configurations across multiple jobs (col. 1 lines 57-59).


Regarding claim 10, Shozaki et al and Jindal et al and Schmidgall et al teach the information processing system of claim 1, but Shozaki et al and Jindal et al don’t expressly teach wherein the circuitry is further configured to display a user interface allowing a user to create the new first application.
Schmidgall et al teaches wherein the circuitry is further configured to display a user interface allowing a user to create the new first application (i.e. a User Interface configured to automate aspects of the creation and management of a Workflow comprising a plurality of related jobs. Users select and modify jobs from a library of existing jobs, and create new jobs as needed (col. 1 lines 49-60). The user interface allows a user to access the library of existing jobs and select one or more jobs from the library to include in the workflow. The user interface allows the user to modify the parameters of the selected jobs. The user interface allows the users to create new jobs (col. 2 lines 6-16)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Schmidgall et al to display a user interface allowing a user to create the new first application, because doing so would allow the user to reuse code and to save effort, and would ensure consistent configurations across multiple jobs (col. 1 lines 57-59).




Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shozaki et al in view of Jindal et al and in view of Schmidgall et al, and further in view of Zhou et al (U.S. Patent Application 20190324731) and in view of Sugi (U.S. Patent Application 20090009807). 
Regarding claim 2, Shozaki et al and Jindal et al Schmidgall et al teach the information processing system according to claim 1, but they don’t expressly teach wherein, in response to receiving the designation of the association, the 15circuitry is further configured to set the setting value of the first parameter to the setting value of the second parameter, which has the smallest Levenshtein distance for a parameter name with respect to the first parameter.
Zhou et al teaches wherein, in response to receiving the designation of the association, the 15circuitry is further configured to set the setting value of the first parameter to the setting value of the second parameter, which has the smallest Levenshtein distance for a parameter name with respect to the first parameter (i.e. rank similarity of subtrees in graphs based on the smallest distance score. Calculate distance score using a text-based algorithm, e.g. Levenshtein Distance (par. 62)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Zhou et al to set the setting value of the first parameter to the setting value of the second parameter having the smallest Levenshtein distance for a parameter name with respect to the first parameter, because doing so would provide a method to evaluate the similarity between two parameters and rank the association based on it.
Shozaki et al and Jindal et al and Zhou et al don’t expressly teach the second parameter being one of one or more parameters having a type that matches a type of the first parameter.
Sugi teaches the second parameter being one of one or more parameters having a type that matches a type of the first parameter (i.e. a MFP has many functions. The functions can be related to each other or can be exclusive. Each function has multiple properties. The functions are related by their properties (FIG. 6 and par. 76). Using this data it is possible to determine which parameters are associated with each other and which parameters have exclusive relationship (FIG. 10 and par. 80-85)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Sugi to determine that the second parameter has a type that matches a type of the first parameter, because doing so would enable the easy management of relationships between parameters when functionality changes (par. 75-76).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shozaki et al in view of Jindal et al and in view of Schmidgall et al, and further in view of Dettinger et al (U.S. Patent Application 20060129945). 
Regarding claim 203, Shozaki et al and Jindal et al Schmidgall et al teach the information processing system according to claim 1, but they don’t expressly teach wherein the circuitry is further configured to provide a user interface (UI) that allows a user to associate the first parameter and the second parameter by manually moving an object corresponding to each of the first and second parameters on a screen.
Dettinger et al teaches wherein the circuitry is further configured to provide a user interface (UI) that allows a user to associate the first parameter and the second parameter by manually moving an object corresponding to each of the first and second parameters on a screen (i.e. performing operations simply by dragging a first object over a second object. The first object is an operand, and the second object is an operator. The operand may be dragged and dropped on the operator, or vice versa. The result is the application of the operator to the operand (FIG. 14 and par. 8)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Dettinger et al to allow a user to associate the first parameter and the second parameter by manually moving an object corresponding to each parameter on a screen, because doing so would provide a quick, more efficient and intuitive method to perform operations on a graphical user interface (par. 7).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shozaki et al in view of Jindal et al and in view of Schmidgall et al, and further in view of Wohlert et al (U.S. Patent Application 20160162601). 
Regarding claim 254, Shozaki et al and Jindal et al Schmidgall et al teach the information processing system according to claim 1, but they don’t expressly teach wherein the circuitry is further configured to provide a user interface (Ul) that displays objects corresponding to each of a plurality of parameters, and displays one or more lines connecting the objects using a style reflecting plausibility of association between the objects.
Wohlert et al teaches wherein the circuitry is further configured to provide a user interface (Ul) that displays objects corresponding to each of a plurality of parameters, and displays one or more lines connecting the objects using a style reflecting plausibility of association between the objects (i.e. contacts are represented as circles, connected to the circle for user 410 via connector lines. The distances of the connector lines are a function of the communication priority rating of the respective contact, while the thickness of the line is based upon the relationship strength between the contact and user 410 (FIG. 4 and par. 60)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Wohlert et al to display lines connecting the objects using a style reflecting plausibility of association between the objects, because doing so would provide a graphical method to characterize the strength of an association between two objects.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shozaki et al in view of Jindal et al and in view of Schmidgall et al, and further in view of Johnson et al (U.S. Patent Application 20150067724). 
Regarding claim 305, Shozaki et al and Jindal et al Schmidgall et al teach the information processing system according to claim 1, but they don’t expressly teach wherein, when a cursor is placed on an object corresponding to a parameter, the circuitry is further configured to provide a user interface (UI) that displays information about the object on which the cursor is placed.
Johnson et al teaches wherein, when a cursor is placed on an object corresponding to a parameter, the circuitry is further configured to provide a user interface (UI) that displays information about the object on which the cursor is placed (i.e. when the user hovers a cursor over a media item, a popup appears showing information about the media item (FIG. 8 and par. 88)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Johnson et al to display information about the object on which the cursor is placed, because doing so would provide a quick and transient method to display additional information about a selected object on demand.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shozaki et al in view of Jindal et al and in view of Schmidgall et al and in view of Johnson et al, and further in view of Sugi. 
Regarding claim 56, Shozaki et al and Jindal et al Schmidgall et al and Johnson et al teach the information processing system according to claim 5, but they don’t expressly teach when creating the first application includes integrating a plurality of second applications into the first application, the circuitry is further configured to, for each particular second application of the plurality of second applications, receive the a designation of the association of the first parameter and the second parameter from the device, and set the setting value of the first parameter of the first application for each user to the setting value of the second parameter of the particular second application, in accordance with the received association.
Sugi teaches when creating the first application includes integrating a plurality of second applications into the first application, the circuitry is further configured to, for each particular second application of the plurality of second applications, receive the a designation of the association of the first parameter and the second parameter from the device, and set the setting value of the first parameter of the first application for each user to the setting value of the second parameter of the particular second application, in accordance with the received association (i.e. standardize the setting management processing to all the applications on the MFP (par. 9)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Sugi to set the setting value of 10the first parameter of each of the plurality of applications, because doing so would improve development efficiency (par. 8) and decrease the potential for errors due to collisions between functions (par. 10).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shozaki et al in view of Jindal et al and in view of Schmidgall et al and further in view of Kumar (U.S. Patent Application 20050246303). 
Regarding claim 7, Shozaki et al and Jindal et al Schmidgall et al teach the information processing system according to claim 1, but they don’t expressly teach wherein when creating the first application includes dividing the second application into a plurality of first applications, the circuitry is further configured to, for each particular first application of the plurality of first applications, receive the a designation of the association of the first parameter and the second parameter from the device, and set the setting value of the first parameter of the particular first application for each user to the setting value of the second parameter of the second application, in accordance with the received association.
wherein when creating the first application includes dividing the second application into a plurality of first applications, the circuitry is further configured to, for each particular first application of the plurality of first applications, receive the a designation of the association of the first parameter and the second parameter from the device, and set the setting value of the first parameter of the particular first application for each user to the setting value of the second parameter of the second application, in accordance with the received association (i.e. multiple conditional rules are provided when there is a plurality of possible outcomes (FIG. 3-4 and par. 5, 30-32)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Kumar to display parameters in the case of changing one application by dividing the one application into a plurality of applications, because doing so would provide a more flexible method, able to handle multiple possible outcomes.


Conclusion

4.        Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAUDIA DRAGOESCU whose telephone number is 571-270-7966 and fax number is 571-270-8966. The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/CLAUDIA DRAGOESCU/
Primary Examiner
August 4, 2021